Citation Nr: 0728029	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for a chronic sinus 
condition and allergies. 

4.  Entitlement to service connection for bipolar disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied 
service connection for hypertension, high cholesterol, a 
chronic sinus condition and allergies, and found that new and 
material evidence had not been submitted to reopen claims for 
service connection for PTSD and for schizophrenia and bipolar 
disorder. 

The Board finds that issue involving service connection for 
bipolar disorder should be adjudicated on the merits.  The 
Board notes that an unappealed January 1992 rating decision 
denied service connection for PTSD and for schizophrenia.  
However, bipolar disorder constitutes a new diagnosis that 
was not considered at the time of the January 1992 rating 
decision.  Therefore, this constitutes a separate claim to be 
considered on the merits.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (holding that a newly diagnosed disorder, 
even if medically related to a previously diagnosed disorder, 
is not the same claim for jurisdictional purposes when it has 
not been previously considered).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The record shows that outstanding medical records may exist 
which need to be obtained before the Board can adjudicate the 
issues on appeal.  

Treatment records from Lakeshore Mental Health Institute note 
a history of psychiatric inpatient treatment at several 
facilities, both VA and private, including the VA Hospital in 
Johnson City, Woodridge Hospital, Holston Valley Hospital, 
Bristol Memorial Hospital, and Kingsport Hospital.  It does 
not appear from the record, however, that there has been any 
attempt to obtain these records.  Therefore, the RO should 
attempt to obtain these records prior to further 
adjudication.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992) (holding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the veteran to attempt to obtain them)

The records also reveal that the veteran has been in receipt 
of Social Security Administration (SSA) benefits since 1992.  
In his Written Brief Presentation, the veteran argued that 
medical records associated with SSA disability benefits may 
be relevant to the issues on appeal.  The Board agrees.  
Unfortunately, it does not appear that these records have 
been obtained.  When VA is put on notice of the existence of 
SSA records, as here, VA must seek to obtain those records 
before proceeding with the appeal.  Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); see also Marciniak v. Brown, 10 Vet. 
App. at 204.  As such, all SSA records need to be obtained 
and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA Hospital 
in Johnson City and obtain all 
outstanding records of treatment 
pertaining to the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should request that the 
veteran provide the names and addresses 
of all private health care providers 
and/or medical facilities that have 
treated his psychiatric disorders and all 
other issues before the Board at this 
time.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
outstanding records of this treatment, to 
include all treatment records from 
Woodridge Hospital, Holston Valley 
Hospital, Bristol Memorial Hospital, and 
Kingsport Hospital.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

3.  The RO should obtain the veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



